PER CURIAM.
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,
Now, therefore, it is ordered, adjudged, and decreecl that the judgment of the district court, 104 F.Supp. 861;,be and is hereby reversed and the case remanded to the district court for further proceedings upon the authority and in accordance with the decision of thej Supreme Court in Brown et al. v. Board of Education, 74 S.Ct. 686.